.   -




        PRICE   DANIEL
        ATTORNEY GENERAL
                                    September 7, 1950

            Hon. Robert S. Calvert
            Corptrol1.r of Public Accounts
            Austin, Texas
                                   Opini.on NO. V-1103.
                                    Re:   Legality   of paying the State
                                          salary of the Market News
                                          Specialist   of the Department
                                          of Agriculture   under the sub-
                                          mitted facts regarding his re-
                                          coipt sf fedora1 compensation
                                          for this work.
            Dear Mr. Calvert:
                      The Fifty-first    Legislature  made an appropriation
            to the State Department Of Agriculture     in the General Depart-
            mental Appropriation    Bill in a line item for salary as fol-
            1ws:
                        Market ~sews 8peciallst e 0 . #2,280&C    for
                   each year of the current biennium.
                         The Department of Agriculture    of Texas and the Ag-
            rieultural    Marketing Servfce, United States Department of
            Agriculture,    function cooperatively   in this market nws serv-
            ice and have a coBrmbnemployee, a market news specialfst,
            whoso salary is paid part by the federal government and part
            by the State of Texas.
                      The Agricultural    Department has presented a pay roll
            claPm requesting that your department issue a warrant in favor
            of Mr. Glen L, Ellfson,    Market News Specialist   fn the amount
            of $190,00 against the above mentioned appropr %ation for hfs
            current July salary.
                      The records reveal that Mr. Glen L. alison     is a fed-
            eral employee, receiving  an annual salary from the United States
            Department of Agriculture  as a "Marketfng Special&t    in Lire-
            stock" under permanent civil   servfce appointment, and he parti-
            cipates in federal retirement,   annual leave, sick leave, etc.,
                                                                          -   .




Hon. Robert        S. Calvert   - Page 2    (V-1103)


virtue     of such appointment.
            Based upon the stated facts,  you request the opin-
 ion of this office   as to whether or not you have the legal
.aathority  to issue a salary warrant to Mr. Glen L, Ellison,
 Market News 8peciallst,   against the above appropriation0
           Section 33 of Article           XVI of the Constitution   of
Texas provides that:
               “The Accounting Officers of this State
         shall neither draw nor pay a warrant upon the
         treasury in favor of any person, for salary or




The Market News Specialist   is not a position  included in the
exceptions   to Section 33 of Article XVI, prescribed   by the
Constitution   of Texas.
           Under the foregoing   facts It is clear that Mr. Rlli-
son is holding a position    of profit under the United States.
Therefore,  you are advised that the payment of a salary war-
rant in favor of Mr. Blllson would be violative     of Section 33
of Article  XVI OS the Constltutlon    of Texas, and you have no
legal authority to draw such warrant.
           In your opinion request you refer to Attorney Gener-
al’s Opinion Ro. O-1686 ap roved by former Attorney General
Gerald C. Mann on Rove8 4 er !l0, l9399 which holds that the pay-
ment of the salary appropriated     by the Legislature     for the Mar-
ket Rews Specialist  is lawful.     It appears  that  this    opinion
was based upon an assuxptlon of facts that do not now exist.
Opinion Ro. O-1686 iS overruled.




                  Issuance of salary warrant to a State em-
         ployee     holding a position of profit under the
Hon. Robert   S. Calvert   - Page 3     (V-1103)


     United States Government is prohibited   by See-
     tion 33, Article  XVI, Constitution  of Texas.
     Attorney General's Opinion O-1686 overruled0
                                 Very truly        yours,
APPROVED:                          PRICE DANI=
                                 Attorney General
Everett Hutchinson
Executive Assistant
Charles D. Mathews
First Assistant
                                      Assistant

CKRrwb